                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DONNIE WAYNE NIPPER,                              )
                                                  )
                   Petitioner,                    )
                                                  )
                   v.                             )      1:16CV867
                                                  )      1:04CR434-1
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                   Respondent.                    )

                                          ORDER

    On November 28, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served on Petitioner

pursuant to 28 U.S.C. § 636.               (Doc. 113.)         On December 18, 2018,

Petitioner      filed    objections        (Doc.       115)    to    portions   of   the

Recommendation          and         “Emergency        Motion    to     Overrule      the

Recommendation      of        the     Magistrate      Judge    and    to   be   Release

Immediately” (Doc. 116).              Respondent did not file any objections.

    The court has reviewed Petitioner’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 113), which is affirmed

and adopted.      To the extent there are issues raised with regard

to the determination of Petitioner’s sentence at resentencing,

those issues are best addressed after a supplemental report is

prepared   by    the     Probation        Office,       with    an   opportunity     for
objections by Respondent and by Petitioner, with the assistance of

counsel.

      IT IS THEREFORE ORDERED that Petitioner’s motions (Doc. 105,

106) seeking relief under Federal Rule of Civil Procedure 60 and

summary judgment under Rule 56 are denied as moot, Petitioner’s

motion (Doc. 109) for immediate release is denied, and Petitioner’s

motion (Doc. 79) to vacate, set aside or correct sentence under 28

U.S.C. § 2255 is GRANTED, as set out in the Recommendation.

Petitioner’s prior sentence is VACATED, and the Clerk is directed

to   set   this   matter   for   resentencing   as   soon    as   practicably

possible.    Petitioner remains in custody, and the United States

Attorney is directed to produce Petitioner for the resentencing

hearing.    The Probation Office is directed to prepare a Supplement

to   the   Presentence     Investigation    Report   in     advance   of   the

resentencing hearing.        Counsel shall be appointed to represent

Petitioner at the resentencing hearing.




                                              /s/   Thomas D. Schroeder
                                           United States District Judge

December 27, 2018




                                      2
